

115 HRES 78 IH: Reiterating the indisputable fact that the Nazi regime targeted the Jewish people in its perpetration of the Holocaust and calling on every entity in the executive branch to affirm that fact.
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 78IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Crowley (for himself, Mrs. Lowey, Mr. Engel, Mrs. Beatty, Mr. Beyer, Mr. Blumenauer, Ms. Bonamici, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Cárdenas, Ms. Castor of Florida, Mr. Castro of Texas, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Danny K. Davis of Illinois, Ms. DeLauro, Mr. Ellison, Mr. Espaillat, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Mr. Gottheimer, Mr. Gene Green of Texas, Ms. Michelle Lujan Grisham of New Mexico, Mr. Heck, Mr. Higgins of New York, Ms. Jackson Lee, Mr. Lewis of Georgia, Ms. Kaptur, Mr. Kennedy, Mr. Khanna, Mr. Kildee, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Levin, Mr. Ted Lieu of California, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McGovern, Ms. Meng, Mrs. Murphy of Florida, Mrs. Napolitano, Mr. Neal, Mr. Pascrell, Ms. Pingree, Mr. Richmond, Ms. Rosen, Mr. Ryan of Ohio, Ms. Schakowsky, Mr. Schneider, Mr. Serrano, Mr. Sires, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Tonko, Ms. Tsongas, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Bustos, Mr. Deutch, Mr. Vela, Mr. Soto, Mr. Smith of Washington, Mr. Aguilar, Mr. Courtney, Mr. Quigley, Mr. Pocan, Mr. Nolan, Mr. O'Halleran, Mr. Brady of Pennsylvania, Mrs. Dingell, Ms. Titus, Ms. Kelly of Illinois, Mr. Norcross, Mr. Polis, Mr. DeSaulnier, Mr. Nadler, Mr. Panetta, Mr. Hastings, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Torres, Mr. Bishop of Georgia, Mr. Ben Ray Luján of New Mexico, Mr. Kilmer, Mr. Keating, Miss Rice of New York, Ms. DelBene, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONReiterating the indisputable fact that the Nazi regime targeted the Jewish people in its
			 perpetration of the Holocaust and calling on every entity in the executive
			 branch to affirm that fact.
	
 Whereas it is an indisputable fact that the Holocaust was one of the worst atrocities and most heinous crimes in history, leading to the annihilation of 6 million Jews by the Nazi regime through execution, barbaric medical experimentation, starvation, and forced labor;
 Whereas the 2017 White House statement on Holocaust Remembrance Day did not include a reference to Jewish people targeted during the Holocaust;
 Whereas, when given the opportunity to correct the omission, senior officials in the White House instead defended the exclusion of any reference to the Jewish people in the Holocaust Remembrance Day statement;
 Whereas the Holocaust was instigated, planned, and carried out by the Nazi regime through a systematic plan of propaganda, misinformation, and lies;
 Whereas the Holocaust was started because of the Nazi regime’s desire to exterminate the Jewish people, their identity, their culture, and their history through a Final Solution that would eliminate the Jewish people from the face of the Earth;
 Whereas Jewish targets and victims of the Holocaust were from all ages and backgrounds, including men, women, children, and infants;
 Whereas many other groups of people were also targeted during the Holocaust, including Roma, members of the LGBTQ community, people with disabilities, people with mental illness, members of the Jehovah’s Witnesses, religious minorities, and more;
 Whereas despite well-established facts about the Holocaust, some people, including people in positions of authority, continue to question whether the Holocaust happened;
 Whereas a 2014 global survey of anti-Semitic attitudes found that 35 percent of people around the world have never heard about the Holocaust and an additional 32 percent believe it’s a myth or greatly exaggerated; and
 Whereas people pursuing anti-Semitism often draw inspiration from innuendo, racism, hatred, misdirection, and omission: Now, therefore, be it
	
 That the House of Representatives— (1)reiterates the indisputable fact that the Nazi regime targeted the Jewish people in its perpetration of the Holocaust;
 (2)states that to deny or minimize that the Holocaust was an effort to eliminate the Jewish people is shameful; and
 (3)calls on all the executive branch agencies and entities, including the White House, to affirm that the Nazi regime targeted the Jewish people in its perpetration of the Holocaust.
			